Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of the following chemical species:

    PNG
    media_image1.png
    185
    711
    media_image1.png
    Greyscale


 in the reply filed on 10/14/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Additionally, the species is not a single disclosed compound due to the lack of specificity of the amido group being positioned on variable RB (which carbon atom of the alkyl group is it positioned on and what type of 5 carbon group is it?). Furthermore, the species appears to not read on generic claim 1 since said claim requires that RB must be substituted with at least one RX substituent. However for the sake of compact prosecution, the election will be held as proper and the ambiguity will be addressed in the office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claim 1 is contained herein.



Priority
This application is a continuation of U.S.S.N. 17/665,204, filed February 4, 2022,
which is a continuation of U.S.S.N. 17/384,369, filed July 23, 2021, now U.S. Patent No.
11,312,704, issued April 26, 2022, which is a continuation of U.S.S.N. 17/230,727, filed April 14, 2021, now U.S. Patent No. 11,124,497, issued September 21, 2021, which claims the benefit of, and priority to, U.S.S.N. 63/012,039 filed April 17, 2020; U.S.S.N. 63/031,357 filed May 28, 2020; U.S.S.N. 63/036,866 filed June 9, 2020; U.S.S.N. 63/039,297 filed June 15, 2020; U.S.S.N. 63/067,669 filed August 19, 2020; U.S.S.N. 63/091,630 filed October 14, 2020; U.S.S.N. 63/129,018 filed December 22, 2020; U.S.S.N. 63/171,675 filed April 7, 2021; U.S.S.N. 63/172,478 filed April 8, 2021; and U.S.S.N. 63/173,146 filed April 9, 2021, the contents of each of which are incorporated herein by reference in their entirety.
Benefit for provisional applications after 8/19/2020 is not accorded since subject matter disclosed within the instant application is not supported (e.g. scope of the claimed formula in claim 1). The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawaiv.Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).



Information Disclosure Statement
The information disclosure statement filed 7/8/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Additionally, some documents are void a publication date.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because the claim language not being representative of the elected species. As stated previously, Applicant’s election of the following chemical species:

    PNG
    media_image1.png
    185
    711
    media_image1.png
    Greyscale


does not fall within the scope of claim 1 since said claim requires that RB must be substituted with at least one RX substituent selected from halogen and hydroxyl. The examiner request clarification either by amending the claims to be representative of the elected species or other corrective action is taken.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated over US Patent 11,358,953.
	US Patent 11,358,953 teaches the following compound at col. 109, example 29:


    PNG
    media_image2.png
    174
    270
    media_image2.png
    Greyscale

which corresponds to the subgeneric elected chemical species: 
    PNG
    media_image1.png
    185
    711
    media_image1.png
    Greyscale

. Thus the claim is anticipated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Based on the information described in the disclosure, the skilled artisan would not have adequate reason to believe that Applicant was in possession of the elected species consisting of:


    PNG
    media_image1.png
    185
    711
    media_image1.png
    Greyscale

The above species appears to be absent from the disclosure and there appears to be no blazemarks leading one of ordinary skill to this particular species as well. The majority of the working examples are of different scope and are described at Table 1 at page 53 with various different scaffolds not that of the elected species.
Therefore, based on the lack of working examples and lack of blazemarks; one would assume that Applicants were not in possession of the claimed elected species.








Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624